UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) of the SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 14, 2009 EXOBOX TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-51689 88-0456274 (Commission File Number) (I.R.S. Employer Identification No.) 2121 Sage Road, Suite 200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) 6303 Beverly Hill, Suite 210
